Citation Nr: 1731546	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-15 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Propriety of the reduction of the evaluation of a low back disability from 20 percent to 10 percent, effective December 1, 2012.

2.  Entitlement to a disability rating in excess of 20 percent for a low back 
disability.

3. Entitlement to total disability on individual unemployablity (TDIU)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. J. Sico, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from December 1978 to January 1987, from October 1990 to July 1991, and from, March 2003 to May 2004.

This matter is currently before the Board of Veteran's Appeals (Board), after a Joint Motion for Partial Remand (JMPR), from the United States Court of Appeals for Veteran's Claims (Court) in March 2017.  The Board had denied the appeal with respect to the rating for the Veteran's low backdisability in a March 2016 decision.  At the same time, the Board remanded the TDIU claim.  

In the Joint Motion before the Court, it was noted the Board had improperly characterized the issue on appeal and had not addressed whether the November 2012 rating reduction with an effective date of December 2012, was proper.  As such, the Board has re-characterized this issue on appeal to include the propriety of the rating reduction.

As for the issue of TDIU, it will be discussed in the REMAND portion of the discussion below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the reduction, the evidence failed to show a material improvement in the Veteran's low back disability, or, that any material improvement was reasonably certain to be maintained during the ordinary course of the Veteran's life or work.  

2.  On VA examination conducted in July 2016, forward flexion of the spine was to 30 degrees; ankylosis has not been demonstrated.    



      CONCLUSIONS OF LAW

1.  The rating reduction for a low back disability was not proper; restoration of the 20 percent rating is granted, as a matter of law.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2016).

2.  The criteria for an increased rating of a low back disability in excess of 40 percent have been met.  38 U.S.C.A. §§1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.71a, Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating Reduction

The Veterans low back disability rating of 20 percent disabling, was reduced to 10 percent disabling, effective December 2012, in the November 2012 decision.  The Veteran appealed and it was subsequently developed as an appeal of a claim for increase. This decision addresses wehterh the reduction was probper and whether an increased rating is indicated.   

VA, prior to reducing any veteran's disability rating, is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Further, VA must evaluate whether the evidence reflects an actual change in the disability, and whether or not, the examination reports reflect that such changes are based upon thorough examinations.  Thus, in any rating reduction case, it must be determined not only that an improvement in a disability has actually occurred, but also that an improvement actually reflects an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342 (2000).

Under 38 C.F.R. § 3.344 (a) and (b), to reduce an evaluation, VA's decision must be VA based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based.  In addition, the record must clearly reflect a finding of material improvement; and it must be reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, supra.

In the present case, the Veteran was seen by VA for lower back examinations in 
July 2008, March 2010, April 2012, July 2013 and July 2016.

In the July 2008 VA examination, the Veteran reported having low back pain since some time in 2004 as a result of carrying heavy gear in-service.  An MRI of the lumbosacral spine taken in July 2006 revealed a small central left paracentral disk herniation at L5-S1.  The Veteran further reported daily low back pain of a 7, on a pain scale of 1 to 10.  The pain was stated to increase with frequent bending, sitting or standing more than one hour.  The Veteran also reported that his pain radiates to the right lower extremity with an occasional tingling and numbness sensation.  The Veteran reported he does not use a back brace, cane or walker.  On physical examination of the lumbosacral spine, it was revealed to be in a normal alignment with no obvious deformities.  There was minimal tenderness present over the lumbosacral area.  As to his range of motion, the dorsolumbar spine flexion was to 70 degrees, extension was 20 degrees, left and right lateral flexion and left and right rotation were all to 25 degrees and not painful.  X rays of the lumbosacral spine indicated mild degenerative changes at the lower facet joints.  Joint function was not additionally limited by pain, weakness, fatigue or lack of endurance after repetitive use.  

In the March 2010 VA examination, the Veteran reported daily low back pain that increased with activity, numbness of the 4th and 5th right toes of the right foot, and radiation to his right lower extremity.  On physical examination he demonstrated tenderness over the lumbar area, normal lumbar spine alignment and no paraspinal muscle spasms.  His forward flexion was found to be 60 degrees and extension was to 25 degrees, with slight pain at the extreme ends of both flexion and extension.  Left and right lateral movements were normal and there were no further limitations or pain.  Coordination was normal.  Neurological findings in both lower extremities revealed no atrophy or wasting of muscles, muscle power was normal, and deep tendon reflexes were normal.  Sensations were diminished over the right 4th and 5th toes, but intact in other parts of the right foot, as well as both lower extremities.  EMG testing showed a normal exam of the right lower extremity without evidence of radiculopathy, plexopathy or peripheral neuropathy.  The diagnosis was degenerative joint and disk disease of the lumber spine with right-sided sciatica and numbness of the right foot with objective diminished sensations over the right 4th and 5th toes.  The examiner stated that the current objective evidence of a neurological condition was not likely related to the service connected low back condition.  

The Veteran received another VA lower back examination in April 2012.  The Veteran reported that his lower back problem interfered with work insofar as it created problems with lifting and carrying.  The examiner noted no diagnosis of lumbar intervertebral disc syndrome (IVDS) and no incapacity episodes within 12 months.  Range of motion testing showed forward flexion to 65 degrees with objective evidence of painful motion beginning at 20 degrees.  The examiner noted objective evidence of painful motion and less movement than normal.  No additional loss factors such as weakened movement, excess fatigability, incoordination, pain on movement (besides what already aforementioned), swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, standing, or weight bearing were noted.  There was no localized tenderness or pain on palpation for joints.  The Veteran had no radicular symptoms or neurological manifestations.

In reducing the Veterans low back disability the RO relied on the examination of April 2012 and stated the Veterans low back disability was "considered to not have become stabilized and is likely to improve".  It did not describe any material improvement shown to have occurred, nor indicate that any material improvement will be maintained during the Veterans ordinary course of life and work.

The Veteran had another VA low back examination in July 2013.  The Veteran reported that his low back problem interfered with work, such that prolonged sitting, standing, and walking increased his low back pain.  The examiner diagnosed IVDS; however, there was no finding of incapacitation episodes in the previous 12 months.  Range of motion showed forward flexion to 70 degrees with no objective evidence of painful motion.  Extension, bilateral lateral flexion, and bilateral lateral rotation all ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees as well.  The examiner noted objective evidence of painful motion and less movement than normal, as contemplated by the range of motion testing.  No additional functional loss factors were noted.  There was no localized tenderness or pain on palpitation for joints.  The Veteran was noted to have radicular symptoms due to his low back disability, for which he was afforded a separate rating.  

The Veteran again was seen for a VA examination of his back in July 2016.  The diagnosis therein was IVDS and degenerative arthritis of the spine.  The Veteran reported flare-ups with chronic pain, radiation down the lower right extremity, intermittent numbness in the toes, constant aches when lying flat, pain after sitting 10 minutes or more, and pain when trying to lift 20 pounds or more.  It was reported that flare-ups occur after doing house work and the episodes occur monthly.  On physical examination his range of motion demonstrated forward flexion of 30 degrees, extension to 10 degrees, left and right lateral flexion of 25 degrees each and left and right lateral rotation of 25 degrees each.  The examiner opined that range of motion was abnormal but did not contribute to functional loss.  However, there was no objective finding of pain when weight bearing.  There was a finding of paraspinus muscle tenderness.  Repetitive testing demonstrated loss of function with a finding of pain, weakness, lack of endurance and incoordination.  Functional ability was found to be affected by pain, fatigue, lack of endurance and incoordination.  There was no finding of muscle spasm or localized tenderness of the thoracolumbar spine.  Muscle strength was normal, no atrophy found, and deep tendon reflexes were normal.  Sensory examination was essentially normal.  Radiculopathy was present with intermittent pain and numbness.  It was reported that the Veteran used a cane and brace regularly as of the date of this examination.  Here, the examiner reviewed the radiological studies of November 2009 and stated there was a finding of a L2-3 disc bulge, L3-4 minimal bulge, L4-5 broad bulge with arthritis which contributed to  right neuroforaminal stenosis, and a L5-S1 small disc protrusion.  Functional impact was discussed, whereby the Veteran suffered pain after sitting for long periods, pain with flexion at 30-45 degrees, and pain when attempting to lift anything over 20 pounds. 

Upon a thorough review of the claims file, there is no evidence that there was any material evidence of improvement of the low back disability at the time of the reduction; nor any indication it was likely to improve with respect to the Veterans customary daily life or work.  When specifically comparing the March 2010 examination which led to an increase to the Veterans rating to 20 percent, to that of the April 2012 examination which led to a decrease in his rating to 10 percent, other than an additional five degrees in forward flexion, the results are essentially the same.  Further, there is no reference in the April 2012 examination to the 4th and 5th right toes of the right foot of the Veteran at all.

In addition, assuming for purposes of discussion only, the July 2013 VA examination was adequate, the Veteran was diagnosed with IVDS in July 2013, which demonstrated deterioration not improvement.  Also, it is noteworthy to point out that the diagnosis of IVDS was confirmed in the July 2016 VA low back examination, three years later.  
Based on the Boards review of the record, the Veterans back examinations favor a finding that there was little or no improvement of his low back disability at the time of the rating reduction.  Therefore, the rating reduction of the Veterans low back disability must be reversed and restored to 20 percent rating effective March 23, 2010.

III. Increased Rating

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994).  Staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.
See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disabilities of the musculoskeletal system are primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40. 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. 
§ 4.14.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran's lumbar spine disability has been restored to 20 percent disabling, effective March 23, 2010, under Diagnostic Code 5237.  The Veteran as part of his claim has been seeking higher ratings.  Based upon the foregoing restoration of the 20 percent rating for the low back disability, the Board has adjusted the increased rating claim, to be a claim, where the Veteran is seeking a rating in excess of 20 percent.

Spine disabilities are evaluated under either the General Rating Formula for Diseases and Injuries of the Spine, or, under the Formula for Rating IVDS based on Incapacitating Episodes, whichever results in the higher evaluation when all disabilities are combined.  38 C.F.R § 4.71a, Diagnostic Codes 5235-5243.  

The General Rating Formula for Diseases and Injuries of the Spine rates lumbar spine disabilities as follows, and in pertinent part:

20 percent: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

40 percent: Forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

50 percent: Unfavorable ankylosis of the entire thoracolumbar spine.

100 percent: Unfavorable ankylosis of the entire spine.

38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Diagnostic Codes 5235-5243.

The Formula for Rating IVDS Based on Incapacitating Episodes rates lumbar spine disabilities as follows, in pertinent part:

 	20 percent: Incapacitating episodes having a total duration of at least two weeks but fewer than four weeks during the past 12 months.
 40 percent: Incapacitating episodes having a total duration of at least four weeks but fewer than six weeks during the past 12 months.

 60 percent: Incapacitating episodes having a total duration of at least six weeks during the past 12 months.

 An "incapacitating episode" is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

 38 C.F.R § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1), Diagnostic Code 5243.

Turning to the facts in this case, the Veteran filed his claim to entitlement for an increased rating in November 2009.  The Veteran underwent a VA examination in March 2010, where the Veteran reported daily low back pain that increased with activity, numbness of the 4th and 5th right toes of the right foot, and radiation to his lower right extremity.  On physical examination, he demonstrated tenderness over the lumbar area, normal lumbar spine alignment and no paraspinal muscle spasms.  The forward flexion was to 60 degrees and extension was to 25 degrees, with slight pain at the extreme ends of both flexion and extension.  Left and right lateral movements were normal and there were no further limitations or pain.  Coordination was found to be normal as well.  Neurological findings in both lower extremities revealed no atrophy or wasting of muscles, muscle power was normal, and deep tendon reflexes were normal.  Sensations were diminished over the right 4th and 5th toes, but intact in other parts of the right foot, as well as both lower extremities.  EMG testing showed a normal exam of the right lower extremity without evidence of radiculopathy, plexeopathy or peripheral neuropathy.  The diagnosis was degenerative joint and disk disease of the lumber spine with right-sided sciatica and numbness of the right foot with objective diminished sensations over the right 4th and 5th toes.  The examiner stated that the current objective evidence of a neurological condition was not likely related to the service connected low back condition.  

The Veteran received another VA lower back examination in April 2012.  The Veteran reported that his lower back problem interfered with work insofar as it created problems with lifting and carrying.  The examiner noted no diagnosis of lumbar intervertebral disc syndrome (IVDS) and no incapacity episodes within 12 months.  Range of motion testing showed forward flexion to 65 degrees with objective evidence of painful motion beginning at 20 degrees.  The examiner noted objective evidence of painful motion and less movement than normal, as contemplated by the range of motion testing.  No additional loss factors such as weakened movement, excess fatigability, incoordination, pain on movement (besides what already aforementioned), swelling, deformity, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting, or standing and/or weight bearing were noted.  There was no localized tenderness or pain on palpation for joints.  The Veteran had no radicular symptoms or neurological manifestations.  He further complained of numbness in the 4th and 5th toes of the right foot and radiating pain from his back to his lower right extremities.  The Veteran reported experiencing of flare-ups but indicated that the pain was constant and worsened with any lifting or bending.  The Veteran stated he uses a brace and a cane regularly.  The Veteran denied experiencing falls or unsteadiness in walking.  

The Veteran had another VA low back examination in July 2013.  The Veteran reported that his low back problem interfered with work in that prolonged sitting, standing, and walking increases his low back pain.  The examiner here did opine a diagnosis of IVDS; however, there was no finding of incapacitating episodes in the previous 12 months.  Range of motion showed forward flexion to 70 degrees with no objective evidence of painful motion.  Extension, bilateral lateral flexion, and bilateral lateral rotation all ended at 20 degrees, with objective evidence of painful motion beginning at 20 degrees as well.  The examiner noted objective evidence of painful motion and less movement than normal, as contemplated by the range of motion testing.  No additional functional loss factors were noted.  There was no localized tenderness or pain on palpitation for joints.  The Veteran was noted to have radicular symptoms due to his low back disability, for which he was afforded a separate rating.  However, the examiner did not explain if the Veteran experienced any additional loss of range of motion and its relationship to functional loss impact on the customary daily life and work of the Veteran.  This examination has already been determined inadequate by the Court, for its lack of reasons and explanation for its findings, and is treated as inadequate by the Board.

The Veteran again was seen for a VA examination of his back in July 2016.  The diagnosis therein was IVDS and degenerative arthritis of the spine.  The Veteran reported flare-ups with chronic pain, radiation down the right lower extremity, intermittent numbness in the toes, constant ache when lying flat, pain after sitting 10 minutes or more and pain when trying to lift 20 pounds or more.  It was reported that flare-ups occur after doing house work and the flair-ups occur monthly.  On physical examination range of motion demonstrated forward flexion of 30 degrees, extension to 10 degrees, left and right lateral flexion of 25 degrees each, and left and right lateral rotation of 25 degrees each.  The examiner opined that range of motion was abnormal, but did not contribute to functional loss.  However, there was no objective finding of pain when weight bearing.  There was a finding of paraspinal muscle tenderness.  Repetitive testing demonstrated loss of function with a finding of pain, weakness, lack of endurance and incoordination.  Functional ability was found to be affected by pain, fatigue, lack of endurance and incoordination.  There was no finding of muscle spasm or localized tenderness of the thoracolumbar spine.  Muscle strength was normal, no atrophy found, and deep tendon reflexes were normal.  Sensory examination was essentially normal.  Radiculopathy was present with intermittent pain and numbness.  It was reported that the Veteran uses a cane and brace regularly now.  The examiner reviewed the radiological studies of November 2009 and stated there were findings of a L2-3 disc bulge, L3-4 minimal bulge, L4-5 broad bulge with arthritis which contributed to  right neuroforaminal stenosis, and a L5-S1 small disc protrusion.  Functional impact was discussed, whereby the Veteran suffered pain after sitting for long periods, pain with flexion at 30-45 degrees, and pain when attempting to lift anything over at 20 pounds.

The Veteran has been diagnosed with IVDS since July 2013, but the examiners in the aforesaid VA examinations found that the Veteran had not experienced any incapacitating episodes over the past 12 months due to IVDS. 

Applying the relevant rating criteria to the facts in this case, the Board again notes that the Veteran is in receipt of a 20 percent rating as of March 23, 2010.  The Veteran has never been diagnosed with ankylosis, nor has his symptoms closely approximated ankylosis or immobility.  As such, a schedular rating of greater than 20 percent is unwarranted under the General Rating Formula for Diseases and Injuries of the Spine.  The Veteran thus is in receipt of a maximum 20 percent rating since March 23, 2010. 

In reaching this conclusion, the Board considered functional loss due to pain and weakness that causes additional disability beyond that which is reflected on range of motion measurements.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202   (1995).  The Board has considered the effects of weakened movement, excess fatigability, and incoordination.  38 C.F.R. § 4.45.  Although the Board accepts the Veteran's assertions that his lumbar spine disability causes him to experience pain, the Board has taken this into account in its above discussion of range of motion.  The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Furthermore, even when the Veteran's complaints of pain are considered, the Board concludes that the overall manifestations of his lumbar spine disability generally do not demonstrate a degree of functional loss to warrant higher ratings for the period on appeal.

Moreover, even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See 38 C.F.R. § 4.40.  In this case, it does not. 

Ratings in excess of those currently assigned are similarly unavailable under the formula for rating IVDS.  The record is devoid of evidence of incapacitating episodes, which is characterized by bed rest prescribed by a physician.  While the Veteran has reported needing bed rest on occasion, there has been no showing that bed rest has actually been prescribed during the course of the appeal.  Accordingly, ratings in excess of the currently-assigned 20 percent rating is unavailable to the Veteran as a result of IVDS, which would require incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017); Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  
38 C.F.R. § 3.321, Thun v. Peake, 22 Vet. App. 111 (2008). 

In this case, the evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular rating criteria inadequate.  The Board finds that the symptomatology associated with the Veteran's conditions are fully addressed by the schedular rating criteria under which such disabilities are rated. 

Also, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996)

Here, the preponderance of the evidence is against the Veteran's claim, there is no doubt to be resolved, and, an increased rating over 20 percent for the back, must be denied.  38 U.S.C.A. § 5107(b); Gilbert, id.

In sum, the criteria for a schedular rating greater than 20 percent for a low back disability after March 23, 2010 have not been met, and the Veteran's increased rating claim is denied.


       ORDER

Restoration of the 20 percent rating for the service-connected low back disability is granted, effective March 23, 2010, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 20 percent for a low back disability is denied. 
			


					REMAND

IV.  TDIU Remand

The Board finds that additional development is necessary regarding entitlement to TDIU. 

The record is unclear regarding the Veteran's employment, and, as such, the evidence of record is insufficient to adjudicate entitlement to TDIU benefits.  It would be helpful to see an examination discussing the functional impact of the Veteran's service-connected disabilities, both individually and in the aggregate.  Likewise, it is necessary to provide the Veteran appropriate notice of the elements needed to prove a TDIU claim.  38 U.S.C.A. § 5103A; Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006). 

Further, on remand as to entitlement to TDIU, the AOJ should provide the Veteran with notice regarding the information and evidence necessary to substantiate a TDIU.  The Veteran should be asked to complete and return to VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Un-employability), and allow him an opportunity to identify any outstanding treatment records referable to such claim.  Any further development that becomes indicated as part of this remand must be accomplished as well.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be provided with proper notice regarding information and evidence necessary to establish entitlement to a TDIU determination, and, the following actions are to be taken:

a.  Undertake all notice and evidentiary development needed to resolve the issue of entitlement to a TDIU.  This should include sending the Veteran a letter advising him of the information and evidence needed to award a TDIU.  Any additional development required must be accomplished.  

b.  Specifically, VA is to request that the Veteran identify any pertinent records that may exist that need to be obtained, if at all possible.  The Veteran is to be provided with the appropriate release forms and VA is to obtain said reports for consideration, this requirement is limited to the extent said records are available.  If any reports are not available then a statement to that effect must be added to the claims file.

c.  Completion of any further development deemed necessary, to include, but is not limited to, completion of the VA examination, regarding the Veteran's employability. 
  	
d.  After completing the above action for entitlement to a TDIU, the claim should be adjudicated.  If the full benefit sought with regard to the claim is denied, the Veteran and his representative should be provided a supplemental statement of the case and notified in a timely manner.  Then an appropriate period of time should be allowed for a response, after which the case should be returned to the Board for appellate review.  

The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations and compliance with the Order of the Court.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court), for additional development or other appropriate action, must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



__________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2016).

Department of Veterans Affairs


